UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 29, 2014 ENDEAVOR EMERGING OPPORTUNITIES FUND, LP (Exact name of registrant as specified in its charter) Delaware 000-53118 20-8870560 (State or other jurisdiction (Commission File Number) (IRS Employer Identification No.) of incorporation) (Address of principal executive offices) (Zip Code) 4647 Saucon Creek Road, Suite 205 Center Valley, PA 18034 Registrant’s telephone number, including area code: (610) 366-3922 Item 8.01 Other Events. On July 29, 2014, Bridgeton Fund Management, LLC, the General Partner of Endeavor Emerging Opportunities Fund, LP (the “Partnership”), decided to terminate the Partnership and notified the Limited Partners of the plan to liquidate the Partnership as of August 31, 2014.In connection with the winding up of its affairs, the Partnership intends to file a Form 15 with the U.S. Securities and Exchange Commission (“SEC”) that will terminate the registration of the Partnership’s limited partnership interests under the Securities Exchange Act of 1934 and certify that there are fewer than 300 holders of record of thePartnership’s limited partnership interests. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 14, 2014 ENDEAVOR EMERGING OPPORTUNITIES FUND, LP By: Bridgeton Fund Management, LLC Its General Partner By:/s/Stephen J. Roseme Stephen J. Roseme Chief Executive, Principal Executive Officer and Principal Financial Officer
